DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 was filed after the mailing date of the application on 5/1/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the rack carrier further includes a plurality of rails each positioned adjacent to one of the plurality of sample racks” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-24 are objected to because of the following informalities:  
Claim 1 recites “a plurality of sample storage racks” in lines 5-6. There is insufficient antecedent basis for this limitation and for examination purposes is interpreted to be -- the plurality of sample storage racks --. 
Claims 2-24 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive system” in claims 1-24.
The drive system corresponds to a motor assembly 130 as described in paragraph 0088 of the published application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 11-12, 15-19, 21-25, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 20120134898) in view of Leuthold et al (EP 2492663).
Regarding claim 1, Malin teaches a cryogenic storage system (Fig. 20) comprising: a freezer (2) configured to store a plurality of sample racks (20) in a cryogenic environment (paragraph 0052), the freezer including a door (5) enabling access to the cryogenic environment through a port (5) at the top portion of the freezer (Fig. 5); a rack carrier (18) including a top plate (95) positioned inside of the freezer (Fig. 20) for receiving the plurality of sample storage racks (paragraph 0097, Figs. 20-21); and a retrieval system including: a drive system (22) mounted to the top portion (Fig. 3) of the freezer, the drive system being configured to rotate the sample racks to align a selected one of the sample racks with the port (paragraph 0058, 0060, 0097-0098); a rack puller (60), the rack puller being configured to engage the selected one of the 
Malin teaches the invention as described above but fails to explicitly teach an insulating sleeve configured to house the selected one of the sample racks above the port, the insulating sleeve including a sleeve port for accessing a selected sample box from the selected one of the sample racks; and the rack puller being configured to engage the selected one of the sample racks and elevate the selected one of the sample racks through the port and into the insulating sleeve.
However, Leuthold teaches an insulating sleeve (2) configured to house the selected one of the sample racks above the port (Figs. 1-2), the insulating sleeve including a sleeve port (2.1) for accessing a selected sample box (11) from the selected one of the sample racks; and the rack puller (13.2) being configured to engage the selected one of the sample racks and elevate the selected one of the sample racks through the port and into the insulating sleeve (Figs. 1-2) to provide  a cryogenic storage system in which the cold chain is maintained without interruption with a reduced energy consumption compared to the prior art and the risk of undesired ice formation is reduced.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Malin to include an insulating sleeve configured to house the selected one of the sample racks above the port, the insulating sleeve including a sleeve port for accessing a selected sample box from the selected one of the sample racks; and the rack puller being configured to engage the selected one of the sample racks and elevate the selected one of the sample racks through the port and into the insulating sleeve in view of the teachings of Leuthold to provide  a cryogenic storage system in which the cold chain is maintained without 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, the combined teachings teach the top plate has a plurality of openings (99, Fig. 21 of Malin), each sized to receive one of the plurality of sample storage racks (paragraph 0097 of Malin).
Regarding claim 3, the combined teachings teach each opening of the plurality of openings is rectangular in shape (Fig. 21 of Malin) and each sample storage rack of the plurality of sample racks is rectangular in cross section (Fig. 21 of Malin). 
Regarding claim 6, the combined teachings teach wherein each of the plurality of openings includes a guide (upper wall of 95 of Malin) extending vertically above the top plate, the guide adapted to center a sample rack of the plurality of sample racks within each opening as the sample rack is lowered through each opening (Fig. 21 of Malin).
Further, it is understood, claim 6 includes an intended use recitation, for example “…adapted to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of 
Regarding claim 11, the combined teachings teach each of the plurality of racks includes a guide plate (34 of Malin) at a top portion of the rack (Fig. 7 of Malin), the guide plate including at least one formation (36 of Malin) for engaging with the rack puller (paragraph 0036 of Malin).
Regarding claim 12, the combined teachings teach the retrieval system further includes an actuator (26 of Malin) for automatically opening and closing the door (paragraph 0060 of Malin).
Regarding claim 15, the combined teachings teach the rack puller is further configured to elevate the selected one of the plurality of sample racks to a position aligning to the sleeve port a selected sample box carried by the selected one of the plurality of sample racks (Figs. 13-14, 21 of Malin).
Regarding claim 16, the combined teachings teach wherein the insulating sleeve prevents access to other sample boxes carried by the selected one of the sample racks when the selected sample box is aligned with the sleeve port (Figs. 1-2 of Leuthold).
Regarding claim 17, the combined teachings teach the insulating sleeve further includes an inlet to channel an expellant gas into the insulating sleeve (paragraphs 0026, 0051, 0068, 0071 of Leuthold).
Regarding claim 18, the combined teachings teach the retrieval system is further configured to channel the expellant gas into the insulating sleeve prior to elevating the selected one of the sample racks into the insulting sleeve (paragraphs 0026, 0030-0031, 0051, 0068, 0071 of Leuthold).
Regarding claim 19, the combined teachings teach a conveyor (54 of Malin) configured to automatically move the insulating sleeve and rack puller toward the port (the drive 54 of Malin is capable of moving an insulated sleeve along with handling device 100).
Further, it is understood, claim 19 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claims 21 and 23, the combined teachings teach the door is further configured to reposition away from the port when the insulating sleeve and rack puller are moved by the conveyor toward the port (paragraph 0060 of Malin).
Further, it is understood, claim 20 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 22, the combined teachings teach wherein the freezer is a cryogenic liquid-cooled, vacuum-insulated vessel (12 of Malin).
Regarding claim 24, the combined teachings teach all of the plurality of sample racks are removable from the rack carrier via operation of the rack puller (paragraphs 0071-0072,0075-0077, 0080-0085,  0097 of Malin).
Regarding claims 25, 27-32, it is noted that although the preamble of claim 25 is directed towards a method, the structure of the combined teachings disclose all the structure being provided in the method steps, thus the method is also anticipated by the combined teachings. If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated or rendered obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently or obviously perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus. See MPEP 2112.02. 
Claims 4-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US 20120134898) in view of Leuthold et al (EP 2492663) and in further view of Malin (US 20140190977, herein ‘977).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein, during storage, each sample storage rack of the plurality of sample racks is positioned within one opening of the plurality of openings.
However, ‘977 teaches wherein, during storage, each sample storage rack of the plurality of sample racks (20) is positioned within one opening of the plurality of openings (32, Figs. 3 and 5) in order to efficient hold the storage cassettes. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Malin to include during storage, each sample storage rack of the plurality of sample racks is positioned within one opening of the plurality of openings in view of the teachings of Leuthold in order to efficient hold the storage cassettes. 
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach the rack carrier includes an outer wall and the top plate is connected to the outer wall along an entire periphery of the outer wall.
However, ‘977 teaches the rack carrier (18) includes an outer wall (outer wall of 18, Fig. 5) and the top plate is connected to the outer wall along an entire periphery of the outer wall (31 connects to outer wall of 18) in order to efficient hold the storage cassettes. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the rack carrier includes an outer wall and the top plate is connected to the outer wall along an entire periphery of the outer wall in view of the teachings of ‘977 in order to efficient hold the storage cassettes. 
Regarding claim 7, the combined teachings teach the invention as described above but fail to teach the drive system is configured to engage with a shaft to rotate the rack carrier.
However, 977 teaches the drive system is configured to engage with a shaft (37) to rotate the rack carrier (paragraph 0063) to efficiently rotate the carrousel.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the drive system is configured to engage with a shaft to rotate the rack carrier in view of the teachings of ‘977 to efficiently rotate the carrousel. 
Regarding claim 8, the combined teachings teach in the shaft is further configured to suspend the rack carrier (paragraph 0054 of ‘977).
Further, it is understood, claim 8 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a 
Regarding claim 9, the combined teachings teach wherein the top plate is connected to and rotates with the rack carrier (Fig. 5 of ‘977 illustrates 31 is connected to 37 to rotate).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malin (US  1020120134898) in view of Leuthold et al (EP 2492663) and in further view of Li et al (US 20100253190).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach the rack carrier further includes a plurality of rails each positioned adjacent to one of the plurality of sample racks when the sample rack is present within the cryogenic storage system.
However, Li teaches he rack carrier further includes a plurality of rails (702, 701) each positioned adjacent to one of the plurality of sample racks (401, 402, 405, 406) when the sample rack is present within the cryogenic storage system (Fig. 1) to provide a storage apparatus in which independent storage-access operation, lowering cost and raising storage-access accuracy can be achieved.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include the rack carrier further includes a plurality of rails each positioned adjacent to one of the plurality of sample racks when the sample rack is present within the cryogenic storage system in view of the teachings of ‘Li to provide a storage apparatus in which independent storage-access operation, lowering cost and raising storage-access accuracy can be achieved.
Allowable Subject Matter
Claims 13-14, 20, and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 13 and 20, the subject matter which is considered to distinguish from the closest prior art of record, Malin (US 20120134898), Leuthold et al (EP 2492663) and Malin (US 20140190977). The prior art of record teaches carrousels arranged in storage tanks and a picking device to remove storage cassettes from the storage tanks in contrast to the claimed features of a mount configured to mount at least one of the insulating sleeve and rack puller to the top portion of the freezer, the mount further configured to enable the insulating sleeve to be manually repositioned away from the port to enable manual access to the plurality of sample racks or the insulating sleeve and rack puller are mounted to the top surface of the freezer by the conveyor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763